NUMBER 13-22-00545-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE STATE FARM LLOYDS


                        On Petition for Writ of Mandamus.


                                         ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On November 8, 2022, relator State Farm Lloyds filed a petition for writ of

mandamus seeking to compel the trial court to: (1) vacate its order appointing attorney

Derek Salinas as umpire, and (2) render a new order appointing a “qualified umpire under

the terms of the [insurance] policy’s appraisal provision.” Relator also filed a motion for

temporary relief through which it requests that we grant a temporary stay of the trial court’s

order appointing Salinas as umpire.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be granted. Accordingly, we grant the relator’s motion for
temporary relief, and we order the trial court’s September 12, 2022 order appointing

Salinas as umpire to be stayed pending the resolution of this original proceeding or further

order of this Court. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       We request the real party in interest, Bernardo Vela, or any others whose interest

would be directly affected by the relief sought, to file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

                                                                  PER CURIAM

Delivered and filed on the
10th day of November, 2022.




                                               2